GIEGEBICH, J.
This action was brought to recover rent, under a written lease, of a portion of the premises known as “Ho. 381 Sixth Avenue,” in this city. The defendant claims to' have been evicted therefrom by the act of the plaintiff, but, as there is a conflict of evidence in respect of the matters which are claimed to constitute the eviction, we will not interfere with the judgment of the justice, unless the evidence is of such a convincing character as to clearly indicate that there was a mistake on the part of the justice, or that he had been influenced by bias, passion, prejudice, or corruption, or that he had manifestly neglected to deliberate upon the whole testimony. Schwartz v. Wechler, (Com. Pl. N. Y.) 2 Misc. Rep. 67, 20 N. Y. Supp. 861, and cases cited. We are satisfied, after a most careful examination of the record, that the evidence in this cause does not lead to such a conclusion. The reversal of the judgment is sought solely upon the facts, and, as we cannot discover any ground for disturbing the justice’s determination thereof, the judgment should be affirmed, with costs.